TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-02-00181-CV




                                      In the Matter of R. L. C.




         FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
             NO. J-21,148, HONORABLE W. JEANNE MEURER, JUDGE PRESIDING



                 Appellant filed an unopposed motion to dismiss his appeal advising that he no longer

desires to pursue this appeal.

                 The appeal is dismissed on the unopposed motion of Appellant. Tex. R. App. P.

42.1(a)(2).




                                               __________________________________________

                                               Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed on Appellant=s Motion

Filed: May 23, 2002

Do Not Publish